Citation Nr: 0026909	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-11 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
anterior compartment herniation of the right leg, evaluated 
as 10 percent disabling. 

2.  Entitlement to an increased rating for service-connected 
anterior compartment herniation of the left leg, evaluated as 
10 percent disabling


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



INTRODUCTION

The appellant served on active duty from July 1985 April 
1988, and from October 1988 to June 1990.

This appeal arises from an October 1998, Department of 
Veterans Affairs (VARO), New Orleans, Louisiana rating 
decision, which granted entitlement to separate 10 percent 
ratings for service-connected anterior compartment herniation 
of the right and left leg.  The appellant previously had a 
bilateral 10 percent rating.


FINDINGS OF FACT

1.  Current manifestations of the appellant's service-
connected anterior compartment herniation of the right leg 
include exercise induced or aggravated leg pain and a small 
herniation on the calf, without associated limitation of 
motion.

2.  Current manifestations of the appellant's service-
connected anterior compartment herniation of the left leg 
include exercise induced or aggravated leg pain and a small 
herniation on the calf, without associated limitation of 
motion.


CONCLUSIONS OF LAW

1.  The appellant's service-connected anterior compartment 
herniation of the right leg is no more than 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.73 
Diagnostic Codes 5312, 5326 (1999).

2.  The appellant's service-connected anterior compartment 
herniation of the left leg is no more than 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.73 
Diagnostic Codes 5312, 5326 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant has satisfied 
his statutory burden of submitting evidence which is 
sufficient to justify a belief that his claim is "well-
grounded."  38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  It is also clear that the 
appellant's claim has been adequately developed for appellate 
review purposes by VARO, and that the Board may therefore 
proceed to disposition of the matter.

In evaluating the appellant's request for increased ratings, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1999) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1999) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1999).

An August 1994 VA examination reported that the appellant 
provided a history of bilateral muscle hernias in both calves 
since 1987.  He stated that they were painful at times, but 
denied previous surgery.  He claimed that he could not stand 
for long periods of time due to pain.  Examination of his 
legs showed bilateral lower left lateral calf masses that 
were 3 x 2 cm. with the longest end being cranial caudal.  
The masses were more prominent on standing than on sitting or 
lying.  There were no pulsations in these masses, and no 
fluid or fluctuations that could be seen.  There was no 
deformity or swelling other than what was seen.  Knees, 
ankles and feet all had normal range of motion and appeared 
within normal limits.  The appellant did not have Tinel's in 
the area of the hernia.  The examiner diagnosed bilateral 
muscle hernias, both calves.

A VA examination was also conducted in October 1996.  The 
appellant complained of pain in his calves, especially on 
standing for long periods.  He also complained that his feet 
would become numb when the muscle hernias expanded or 
protruded.  He stated that exercise and walking made it 
worse.  Examination revealed a muscle hernia of the distal 
lateral third of the calves on the lateral side of about 2 x 
4 mm.  The appellant was slightly tender in those areas.  
Ranges of motion of the ankles and knees were normal.  The 
diagnoses were bilateral compartment syndromes, exercise 
induced; and bilateral muscle hernias aggravated by exercise 
on both calves. 

A VA examination was conducted in September 1998.  The 
appellant complained of pain and increased tingling.  He 
reported that he was given a compression stocking, and that 
he took Tylenol #3 two times a day.  He indicated that his 
pain increased with standing for prolonged periods, using 
stairs, and running.  He claimed that he needed to elevate 
his lower extremity during flare-ups, but that his condition 
did not really interfere with his activities of daily living.  
The examiner observed herniation in the distal lateral 
compartment bilaterally of approximately 3 cm. in diameter.  
The assessment was of bilateral lateral compartment 
herniation of his muscle, approximately 3 cm. in diameter.  

An electromyography was performed in October 1998.  The 
appellant complained of numbness and pain in his legs of 
about 10 years duration.  NCS (nerve conduction studies) of 
his bilateral lower extremities were normal.  The conclusion 
was of bilateral L5-S1 radiculopathies, and left L3-4 
radiculopathy with evidence of active denervation in the 
paraspinal muscles and mild irritation of the distal muscles.

VA treatment records were submitted.  A March 1998 entry 
reported that the appellant complained of numbness and 
tingling in his feet and legs of 4 months duration, and pain 
in his right groin radiating down his leg.  The examiner 
reported no herniation in the calf areas, which were firm and 
tender.  The impression was of myalgia of the legs, and 
epididymitis on the right.  Anti-embolism hose worn during 
the day for complaints of leg pain was noted in May 1998.  
The appellant requested Tylenol #3 and Motrin for leg pain in 
September 1998.  He complained of muscle hernia of the lower 
extremities/chronic myalgia of the thighs relieved with 
Tylenol #3.  He complained of pain, a tingling sensation of 
his legs which radiated into his thighs, and swelling of the 
legs since 1986.  The examiner observed that his lower 
extremities were unremarkable with the exception of small 
venous varicosities of the legs.  PT pulses were intact and a 
CT scan of the lower extremities were normal.  

A March 1999 VA treatment entry reported that the appellant 
again complained of muscle hernias of his lower extremities, 
myalgia of the thighs, and venous varicosities.  He reported 
less leg pain with his current job, which was not relieved 
with Motrin but partially relieved with AB (products meeting 
the bioequivalence requirements for generic pharmaceuticals).  
The examiner observed venous varicosities of the lower 
extremities, with intact pedal pulses.  It was noted that the 
appellant wore Jobst stockings below his knee.  The examiner 
recommended treatment with elevation of his legs as needed 
and Jobst stockings.  Later in March, the appellant reported 
back and right leg pain.  He reported no major problem except 
for intermittent right leg pain with excessive physical 
activity.  

A June 1999 VA entry reported that the appellant complained 
of chronic pressure of his thighs and legs which was worse 
with prolonged standing or sitting, but relieved by sitting 
on the edge of a chair or by lying supine with his lower 
extremities elevated.  He admitted to playing basketball 2 
hours a day, followed by leg pain that interfered with his 
sleep.  The examiner observed small varicosities along the 
lateral aspect of his legs and adequate pulses.  The 
assessment was of chronic myalgia of the lower extremities, 
possibly due to a compartment syndrome, and the appellant was 
referred to the ortho clinic.  

A July 1999 VA orthopedic entry reported that the appellant 
complained of foot pain and numbness that radiated up to both 
upper thighs.  He indicated that he wore Jobst stockings with 
some relief.  He also had chronic low back pain.  The 
impression was that the appellant had been told that he had 
fascial herniation bilaterally at the distal lateral lower 
extremities, but that his symptoms were not consistent with 
that diagnosis.  The examiner noted that he did not see any 
orthopedic problem, and that diabetes was to be ruled out.  
In August 1999, the appellant again complained of chronic 
pain and numbness of his feet and calves which was made worse 
by jogging or standing.  The examiner noted that review of 
the chart revealed no evidence of neurologic or orthopedic 
diagnosis.  The assessment was of chronic pain of the lower 
extremities of undetermined etiology, and the appellant was 
referred to the rheumatology clinic.

A November 1999 entry reported that the appellant had 
bilateral leg and back pain.  An EMG showed bilateral L5-S1 
radiculopathy and L1, L3-4 radiculopathy.  The appellant 
claimed that his feet swelled and that he had tightness.  The 
examiner observed that he had bilateral calf enlargement, 
twice hypertrophied.  The assessment was of bilateral 
radiculopathy with calf enlargement - symptoms of compartment 
syndrome. 

The service-connected anterior compartment herniation of the 
right and left leg is rated under Diagnostic Code 5326 of the 
Rating Schedule, which provides a 10 percent rating for 
extensive muscle hernia without other injury to the muscle.  
38 C.F.R. § 4.73, Code 5326 (1999).  However, the appellant 
is potentially entitled to a higher rating under another 
code. VA regulations permit the assignment of a rating by 
analogy under a code for a closely related disease or injury 
in which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies must be avoided, as is the use of 
analogous ratings for conditions of doubtful diagnosis, or 
medically unsupported by clinical and laboratory findings.  
38 C.F.R. § 4.20 (1999).

In this case, the code providing the closest anatomical and 
functional analogy for rating purposes is Diagnostic Code 
5312, which pertains to Muscle Group XII, and includes the 
anterior muscles of the leg.  Under this code, a 10 percent 
rating is provided for moderate muscle injury.  To warrant 
the next higher rating of 20 percent, there must be 
moderately severe muscle injury.  38 C.F.R. § 4.73, Code 5312 
(1999).  The term "moderately severe" muscle disability is 
defined in 38 C.F.R. § 4.56 (1999), which specifies that the 
type of injury associated with moderately severe disability 
consists of a through-and-through or deep penetrating wound 
by a small high velocity missile or a large low velocity 
missile with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  Objective 
findings include indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared to the sound side. Strength and endurance 
are impaired.

The record shows that the appellant experiences pain in his 
legs with physical activity, and has swelling and observable 
herniation on each calf.  In rating this defect, it is 
significant that the current 10 percent assigned under Code 
5326 contemplates a muscle hernia of extensive degree and 
that this is the highest rating provided under the code for 
the disability when trauma is not involved.  The assignment 
of a rating higher than 10 percent on the basis of damage to 
Muscle Group XII ordinarily is for a gunshot or shell 
fragment wound, though application of the Code 5312 criteria 
for an analogous rating is proper where warranted by the 
evidence.  In this case, the functional impairment resulted 
from the appellant's noncombat related muscle hernia is much 
less than that contemplated by the criteria for a 30 percent 
rating based on moderately severe injury to Muscle Group XII.  
The appellant does not have limitation of motion or other 
functional impairment associated with the herniation apart 
from an exercise induced or aggravated leg pain.  Some of the 
symptoms affecting the legs are shown by the clinical 
evidence to be unrelated to the service connected 
disabilities.  In any event, the clinical picture presented 
in this case as to the bilateral herniation clearly does not 
satisfy the criteria for such a rating, and the level of 
disability shown does not more nearly approximate the 
criteria for such a rating. 38 C.F.R. § 4.7 (1999). (Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned").

A preponderance of the evidence is against the claim for an 
increased rating for a muscle hernia of the right leg and the 
benefit of the doubt rule therefore does not apply. 38 
U.S.C.A. § 5107(b) (West 1991).

Also considered by the Board are the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
appellant for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the appellant's service-
connected bilateral leg disability is demonstrated, nor is 
there any other evidence that this disorder involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased rating for the appellant's 
service-connected anterior compartment herniation of the 
right leg, is denied.

Entitlement to an increased rating for the appellant's 
service-connected anterior compartment herniation of the left 
leg, is denied.




		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 


